Citation Nr: 0834711	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical arthritis, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1991 to July 1995.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Newark RO.  In September 2005, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the claims file.  
In January 2008, the Board reopened the claim of service 
connection for bilateral hearing loss and remanded this 
matter, as well as the other issues, for notice, development, 
and de novo review.  

The matter of service connection for tinnitus is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss disability was not manifested in 
the veteran's first postservice year; and it is not shown 
that the veteran has had a hearing loss disability in either 
ear at any time during the appeal period. 

2.  A chronic neck disorder was not manifested in service; 
cervical arthritis was not manifested in the first 
postservice year; and a preponderance of the evidence is 
against finding that the veteran's cervical arthritis is 
related to his service or to his service connected right knee 
disability.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).   

2.  Service connection for a neck disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award). 

A March 2003 letter (prior to the decision on appeal) 
informed the veteran of the evidence needed to support his 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Via August 2006 and 
March 2007 correspondence, he was provided additional notice 
of evidence and information VA would obtain, and notice 
regarding disability ratings and effective dates of awards.  
A September 2004 statement of the case (SOC) and June 2007 
supplemental SOC (SSOC) explained what the evidence showed 
and why the claims were denied, provided the text of 
applicable regulations, including those pertaining to the 
VCAA, and the June 2008 SSOC readjudicated the matters after 
all critical notice was provided and the veteran had 
opportunity to respond.  

The veteran's service treatment records (STRs) are associated 
with his claims file; all pertinent/identified records that 
could be obtained have been obtained; and VA has arranged for 
the veteran to be examined.  The January 2008 Board remand 
requested an orthopedic examination and opinion.  Notably, 
the April 2008 examination conducted pursuant to that request 
was described as a "neuro" exam. The Board finds that this 
is not a Stegall v. West, 11 Vet. App. 268, 271 (1998) 
violation (i.e., a failure to comply with mandates of a 
remand, requiring return for compliance).  The examination 
was by a physician who was qualified to conduct it, and to 
provide the opinion sought, who reviewed the claims file and 
reported findings on examination, and who provided responses 
to the questions posed.  Accordingly, the Board finds that 
there was substantial compliance with the remand directives.  
Notably,  only substantial compliance and not strict 
compliance with the terms of a remand is required.  See 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (in a case where an 
opinion was provided by a neurologist as opposed to the 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 
1377, 1383-84 (Fed. Cir. 2002).  VA's duty to assist is met 
(for the issues addressed on the merits).  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis and 
sensorineural hearing loss (SNHL) (as an organic disease of 
the nervous system)) may be presumed to have been incurred or 
aggravated in service if they are manifested to a compensable 
degree within a specified period of time (1 year for 
arthritis and SNHL) after discharge from active duty.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

Bilateral Hearing Loss

The veteran's STRs show that he was a mortarman.  On service 
enlistment examination, audiometry revealed that puretone 
thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
0
LEFT
15
10
0
0
0

There were no complaints of hearing loss in an associated 
medical history report.  

An October 1993 record notes that the veteran had not been 
issued ear plugs.  On service separation examination, 
audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
-5
5
LEFT
20
20
5
5
5

There were no complaints of hearing loss in an associated 
medical history report.  

On January 1996 VA examination, the veteran reported 
difficulty hearing and exposure to mortar noise in service.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
0
5
LEFT
15
10
5
5
0

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

At the September 2005 Travel Board hearing, the veteran 
testified that he had extensive mortar and small artillery 
noise exposure in service.  His wife testified that he had to 
have the television volume up too loud, and had difficulty 
understanding her and the children when they spoke to him.  
A September 2005 private audiologist's evaluation notes the 
veteran's complained of hearing difficulty and military 
occupational specialty of mortar man in service.  
Audiological findings revealed borderline normal/slight SNHL, 
bilaterally.  His word recognition score in both ears was 100 
percent.  The impession was very slight SNHL in both ears.  

An October 2005 report of evaluation by a private physician 
notes that the veteran had been seen/treated for SNHL and 
tinnitus.  The physician opined that the hearing loss and 
tinnitus were most likely related to the veteran's history of 
noise exposure.  

On April 2008 VA audiological evaluation, the veteran's 
claims file was reviewed.  He complained of difficulty 
hearing at times.  He reported that the onset of his hearing 
difficulty was in 1998 and that it has remained the same ever 
since.  He indicated that he was exposed to extensive noise 
as a mortar man in service and that he was around mortars, 
helicopters, and weapons for approximately four years.  He 
wore ear protection only occasionally during this period.  He 
reported postservice noise exposure for ten years as an 
investigator, and indicated that he wore ear protection.  
Audiometry revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
15
LEFT
20
20
10
20
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  The 
examiner noted that all hearing tests in service indicated 
that the veteran's hearing was within normal limits and that 
his bilateral hearing was normal on the present evaluation.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, bilateral hearing loss.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although reports of evaluations by private physicians 
indicate the veteran has SNHL, they did not include any 
audiometric findings that support such findings.  Notably, 
the September 2005 report of evaluation by a private 
audiologist notes that the veteran's hearing loss was 
minimal, and that it was borderline normal.  All audiometry 
in service, and by VA postservice, reflects that the veteran 
does not have a hearing loss disability (as defined by 
regulation) of either ear.  See 38 C.F.R. § 3.385.  As 
competent evidence does not show that the veteran has a 
hearing loss disability, there is no valid claim of service 
connection for such disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Consequently, this claim must be 
denied; the analysis does not need to proceed any further.  

Cervical Arthritis

The veteran's STRs include a December 1994 record showing 
that he reported being in a car accident two days prior.  He 
reported that he was wearing a seatbelt at the time, and that 
he had since developed increased neck pain.  A neck 
evaluation revealed mild tenderness to palpation of the right 
lateral posterior aspect, and full range of motion.  The 
assessment was cervical strain.  The following day the 
veteran reported that he had intense right sided neck pain 
that radiated along the cervical spine the night before and 
that he took Motrin and then went back to sleep.  He added 
that his neck felt "somewhat better" that morning.  The 
assessment again was cervical strain.  On service separation 
examination, there were no complaints, findings, or diagnosis 
of a cervical disorder.  An associated medical history report 
was silent for such complaints or findings.  

A January 2003 report of private radiological evaluation for 
"trauma" notes that cervical x-rays showed minimal 
hypertrophic arthritis.  

At the September 2005 Travel Board hearing, the veteran was 
advised that a nexus opinion was needed to substantiate this 
claim.  

On April 2008 VA examination, the veteran complained of daily 
stiffness of neck muscles.  The examining physician reviewed 
the claims file and noted the veteran's history of a 1994 car 
accident, and that postservice X-rays showed cervical spine 
arthritis.  The physician opined that it was less likely than 
not that the cervical injury [arthritis] is related to 
anything in service.  He noted that after the 1994 car 
accident the veteran was relatively asymptomatic for anything 
that would cause arthritis.  Hence, it was not as likely as 
not that the neck condition is related to service.  He also 
opined that the evidence did not substantiate to substantiate 
that the [veteran's service-connected] knee condition caused 
his neck disability.  He stated that there were insufficient 
altered biomechanics to cause undue pressure from the knee to 
the neck.

Based on a careful review of the record, the Board finds that 
service connection for a cervical spine disability is not 
warranted.  The veteran primarily contends that his neck 
disability is related to his service-connected knee 
disability.  Secondary service connection is warranted for 
any disability which is proximately due to, the result of, or 
for the degree of aggravation caused by, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a 
current disability for which secondary service connection is 
sought; (2) a disability for which service connection has 
been established; and (3) competent evidence of a nexus 
between the two.  Here, the first two elements are 
established because cervical spine arthritis is diagnosed and 
a right knee disability is service-connected.  However, the 
third requirement is not met because the only competent 
(medical opinion) evidence of record in this matter, that of 
the January 2008 VA examiner, is against the veteran's claim.  
The VA physician who provided that opinion explained the 
rationale for the opinion, and based it on a review of the 
claims file and examination of the veteran.  The Board finds 
this opinion to be probative evidence against the veteran's 
claim; because there is no competent (medical opinion) to the 
contrary, the Board finds it persuasive.  Consequently, 
service connection for cervical spine arthritis as secondary 
to a right knee disability is not warranted.

Since the veteran's STRs note complaints of neck pain 
associated with a car accident in service, the Board has also 
considered whether service connection is warranted for 
cervical spine arthritis on a direct basis.  The STRs only 
show complaints of neck pain for two days following a 1994 
car accident.  The record indicates that his cervical strain 
apparently resolved as there were no subsequent neck 
complaints or treatment and there were no neck findings on 
his separation examination.  Postservice records do not show 
any evidence of a neck disorder until X-rays in 2003 (several 
years postservice) revealed cervical arthritis.  Inasmuch as 
cervical arthritis was not manifested in service or in the 
first postservice year, service connection for such 
disability on the basis that it became manifest in service, 
and persisted, or on a presumptive basis (for cervical 
arthritis as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.  

Service connection for the cervical spine arthritis would be 
warranted if competent (medical) evidence showed a nexus 
between such disability and the veteran's service, to include 
injury (such as from a car accident) therein.  However, the 
April 2008 VA examiner opined, in essence, that there was no 
relationship between the veteran's cervical arthritis and the 
car accident in service.  This opinion was based on a review 
of the record and an examination of the evidence.  There is 
no medical opinion in the record to the contrary.  The 
veteran's belief that his cervical arthritis is related to 
service is not competent evidence because he is a layperson, 
untrained in determining medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The preponderance of the evidence is against this claim.  
Therefore, service connection for cervical arthritis is not 
warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for cervical arthritis, including as 
secondary to service connected right knee disability, is 
denied.


REMAND

In January 2008, the Board remanded the matter of entitlement 
to service connection for tinnitus for a medical opinion 
regarding the etiology of the tinnitus.  When the veteran was 
examined in April 2008, the examiner opined that the tinnitus 
was unrelated to service.  The examiner noted that the 
veteran reported the onset of tinnitus in 1998 (about 3 years 
after service), and specifically that there was no complaint 
of tinnitus in the first postservice year.  A close review of 
the record revealed that on the veteran's first audiological 
evaluation by VA, in January 1996 (within 6 months after 
separation from service), the veteran reported a history of 
tinnitus.  Consequently, the April 2008 VA examiner's opinion 
appears to have been based on a less than complete review of 
the record, and the opinion offered was based on a less than 
accurate history.  Hence, another medical opinion based on 
accurate data is necessary.

Accordingly, the case is REMANDED for the following action: 

1.  The veteran's claims file should be 
forwarded to an audiologist for review 
and an advisory medical opinion.  The 
examiner must review the entire claims 
file (specifically noting the history of 
tinnitus documented in January 1996) and 
opine whether the veteran's tinnitus is 
at least as likely as not related to his 
service/noise exposure therein (The 
examiner should note that it has been 
established that the veteran was exposed 
to mortar noise in service.).  The 
examiner must explain the rationale for 
the opinion given.  

2.  The RO should then readjudicate the 
claim of service connection for tinnitus.  
If it remains denied, the RO should issue 
an appropriate SSOC and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


